
	

115 S3372 IS: Asylum Abuse Reduction Act
U.S. Senate
2018-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3372
		IN THE SENATE OF THE UNITED STATES
		
			August 23, 2018
			Mr. Inhofe introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To require asylum officers to conduct credible fear screenings before admitting aliens seeking
			 asylum into the United States, to direct the Secretary of Homeland
			 Security to establish an alternatives to detention pilot
			 program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Asylum Abuse Reduction Act. 2.Asylum interviews (a)Border crossingsIf an alien who is seeking asylum in the United States attempts to enter the United States from Canada or Mexico at a land port of entry without a valid visa or other appropriate entry documents, the immigration officer who is inspecting such alien—
 (1)may not admit such alien into the United States; and (2)shall advise such alien to schedule an asylum hearing with the most convenient United States embassy or consulate in Canada or Mexico.
 (b)Credible fear screeningsAn alien described in subsection (a) may not be admitted into the United States unless an asylum officer stationed at a United States embassy or consulate—
 (1)has conducted an in-person interview with the alien; and (2)as a result of the interview conducted under paragraph (1), has concluded that the alien—
 (A)has been persecuted in the alien’s country of origin on account of the alien’s race, religion, nationality, membership in a particular social group, or political opinion if the alien returned to such country; or
 (B)would be subject to torture if the alien returned to his or her country of origin. 3.Criminal bench warrants (a)IssuanceEach Federal judicial district shall appoint at least 1 magistrate or district court judge who, upon a showing of probable cause, shall issue a warrant of arrest for a violation of section 243(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1253(a)(1)).
 (b)Probable causeA warrant of removal issued under any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) that has been in existence 90 days or more shall constitute prima facie evidence of probable cause to issue a warrant under subsection (a).
			4.Alternatives to detention pilot program
 (a)EstablishmentThe Secretary of Homeland Security, in consultation with the Director of U.S. Immigration and Customs Enforcement, shall establish an alternatives to detention pilot program in which aliens may be released to the supervision of a qualified organization that has entered into a contract with the Federal Government to facilitate the compliance of such aliens with all stages of the immigration proceedings.
 (b)RequirementsAn alien may not participate in the pilot program established under subsection (a) unless the alien—
 (1)certifies that he or she will comply with all stages of the immigration proceedings, including removal, if ordered;
 (2)acknowledges that he or she is only entitled to a single appeal of a decision by an immigration judge; and
 (3)signs a privacy waiver. (c)Consequences of breachAn alien who fails to comply with the requirements under subsection (b) may be subjected to a warrant of arrest, detention, and expedited removal proceedings.
 (d)Performance metricsThe Secretary of Homeland Security, in consultation with the Director of U.S. Immigration and Customs Enforcement, shall develop performance metrics to ensure that organizations that enter into a contract pursuant to subsection (a) are complying with performance standards. Such metrics should include, with respect to aliens released to the supervision of an organization—
 (1)absconsion rate; (2)arrest rate;
 (3)rate of completion of immigration case, include removal; and (4)other metrics that the Secretary determines are related to compliance with performance standards.
 (e)PenaltiesIf an organization that has entered into a contract pursuant to subsection (a) fails to comply with the performance standards required by such contract, the Secretary may—
 (1)require funds paid to the organization for any period of noncompliance to be returned; (2)terminate the contract with the organization; or
 (3)impose any other penalty authorized by the contract. (f)ReportThe Secretary of Homeland Security shall submit a report to the Committee on the Judiciary of the Senate, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the House of Representatives, and the Committee on Homeland Security of the House of Representatives on the implementation of the alternatives to detention pilot program established under this section.
